 


109 HR 3686 IH: Growing Smarter Through Transportation Infrastructure Act of 2005
U.S. House of Representatives
2005-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3686 
IN THE HOUSE OF REPRESENTATIVES 
 
September 7, 2005 
Mr. Gerlach introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To amend titles 23 and 49, United States Code, to promote the integration of local land use planning and transportation planning. 
 
 
1.Short titleThis Act may be cited as the Growing Smarter Through Transportation Infrastructure Act of 2005. 
2.FindingsCongress finds the following: 
(1)It is in the national interest to encourage States and local governments to integrate land use planning with transportation planning in order to— 
(A)promote the long-term conservation and preservation of undeveloped open spaces and farmland; and 
(B)stimulate the revitalization of established urban centers while meeting the Nation’s immediate and long-term transportation needs. 
(2)It is further in the national interest to ensure that Federal funds used to plan, design, build, and maintain transportation infrastructure are utilized to promote the integration of land use planning and transportation planning and to ensure that transportation projects resulting from the process are consistent with applicable land use plans of affected units of general purpose local government. 
(3)Conservation and preservation of undeveloped open spaces and farmland are consistent with economic development. 
3.Highway planning 
(a)Metropolitan planning 
(1)Scope of planning processSection 134(f)(1) of title 23, United States Code, is amended— 
(A)by striking and at the end of subparagraph (F); 
(B)by striking the period at the end of subparagraph (G) and inserting ; and; and 
(C)by adding at the end the following: 
 
(H)ensure consistency with local land use plans.. 
(2)Long-range transportation planSection 134(g) of such title is amended by adding at the end the following: 
 
(7)Coordination with affected units of local governmentThe metropolitan planning organization shall coordinate the development of the long-range transportation plan with affected units of general purpose local government to ensure consistency with local land use plans.. 
(3)Local land use plan definedSection 134 of such title is amended by adding at the end the following: 
 
(p)Local land use plan definedIn this section and section 135, the term local land use plan means a municipal, multimunicipal, county, or multicounty comprehensive plan or transportation improvement plan.. 
(b)Statewide planning 
(1)Scope of planning processSection 135(c)(1) of title 23, United States Code, is amended— 
(A)by striking and at the end of subparagraph (F); 
(B)by striking the period at the end of subparagraph (G) and inserting ; and; and 
(C)by adding at the end the following: 
 
(H)ensure consistency with local land use plans.. 
(2)Long-range transportation planSection 135(e) of such title is amended by adding at the end the following: 
 
(6)Coordination with affected units of local governmentThe State shall coordinate the development of the long-range transportation plan with affected units of general purpose local government to ensure consistency with local land use plans.. 
4.Transit planning 
(a)Metropolitan planning 
(1)Scope of planning processSection 5303(b) of title 49, United States Code, is amended— 
(A)by striking and at the end of subparagraph (F); 
(B)by striking the period at the end of subparagraph (G) and inserting ; and; and 
(C)by adding at the end the following: 
 
(H)ensure consistency with local land use plans.. 
(2)Long-range transportation planSection 5303(f) of such title is amended by adding at the end the following: 
 
(7)Coordination with affected units of local governmentThe metropolitan planning organization shall coordinate the development of the long-range transportation plan with affected units of general purpose local government to ensure consistency with local land use plans.. 
(3)Local land use plan definedSection 5303 of such title is amended by adding at the end the following: 
 
(i)Local land use plan definedIn this section and section 5304, the term local land use plan means a municipal, multimunicipal, county, or multicounty comprehensive plan or transportation improvement plan.. 
 
